                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                 8:18CR42

        v.
                                                               FINAL ORDER
MARIBEL LIZARRAGA,                                            OF FORFEITURE

                       Defendant.


       This matter is before the Court on the government’s Motion for Final Order of
Forfeiture (Filing No. 134). The Court has reviewed the record in this case and finds as
follows:

       1.      On December 12, 2018, the Court entered a Preliminary Order of Forfeiture
(Filing No. 112) pursuant to 21 U.S.C. §§ 846 and 853 and based upon defendant Maribel
Lizarraga’s (“Lizarraga”) pleading guilty to Count I of the Information and admitting the
Forfeiture Allegation (Filing No. 84). Under the Preliminary Order of Forfeiture, Lizarraga
forfeited    any   interest   she   had   in    a   2000   Chevrolet   Astro   Van,   VIN
#1GNDM19WXYB122598.

       2.      A Notice of Criminal Forfeiture was posted on an official internet
government forfeiture site, www.forfeiture.gov, for at least thirty consecutive days,
beginning on December 14, 2018, as required by Rule G(4)(a)(iv)(C) of the Supplemental
Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions. A Declaration of
Publication was filed in this case on February 12, 2019 (Filing No. 133).

       3.      The government has advised the Court that no Petitions have been filed. A
review of the record confirms that assertion.

       4.      The government’s Motion for Final Order of Forfeiture should be granted.
Accordingly,

IT IS ORDERED:
      1.       The government’s Motion for Final Order of Forfeiture (Filing No. 134) is
               granted.
      2.       All right, title and interest in and to the 2000 Chevrolet Astro Van, VIN
               #1GNDM19WXYB122598, and the proceeds from the sale of the van held
               by any person or entity are forever barred and foreclosed.
      3.       The 2000 Chevrolet Astro Van, VIN #1GNDM19WXYB122598, and the
               proceeds from the sale of the van are forfeited to the government.
      4.       The government is directed to dispose of that property in accordance with
               law.


      Dated this 6th day of December 2019.

                                                BY THE COURT:



                                                Robert F. Rossiter, Jr.
                                                United States District Judge




                                            2
